Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 and 6-15 have been examined in this application.
	The filling date of this application number recited above is 01 July 2019. No priority has been claimed in the Application Data Sheet, thus the examination will be undertaken in consideration of the effective filing date as the priority date.
The information disclosure statements (IDS) submitted on 04 September 2019; 08 October 2019; 11 December 2019; 27 January 2020; and 14 April 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 1 and 6-15 in the reply filed on 01 June 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Strange et al. (U.S. 2013/0297353) in view of Sumcad et al. (U.S. 2012/0172012) and in view of Schultz et al. (U.S. 2015/0052187).

As per Claim 1, Strange discloses a system for automatic accident analysis, comprising:
a web server ([0076] “an application running on the mobile device”);
Figure 1 – 112 “Insurance Server”), comprising:
a plurality of data processing units ([0011] “an image processing unit which processes the at least one mobile image to extract the information related to the insurance claim; a collection unit which prepares an insurance claim using the extracted information; an offer calculation unit for creating an offer for an insurance policy based on the information related to obtaining an insurance quote; and a remote transmitting unit which transmits the insurance claim to an image processing unit”);
and a non-transitory memory device in communication with the plurality of data processing units and storing (i) optical character recognition rules ([0362] “FIG. 46 is a flow chart of a dynamic data capture method for extracting data from an image according to an embodiment ... Various optical character recognition techniques can then be used to locate and read fields from the bi-tonal image (step 4310) ...”) … (iii) accident visual documentation rules (See Figure 7 which provides instructions for taking pictures of the accident), (iv) accident recorded statement rules (See Figure 3 which provides instructions to following an accident), (v) accident diagram rules (See Figures 10 and 11 disclosing imaging rules), (vi) graphical user interface generation rules (See Figures 3 to 7 which displays various GUI in response to user selections), and (vii) instructions that when executed by the plurality of data processing units result in:
receiving, by the web server and from a mobile electronic device disposed at an accident scene, a request for an accident analysis webpage (See Figure 3D which the “Are you at an accident scene now?” with the options “Yes” and “No”, wherein if the user chooses “Yes” the process continues with the accident analysis moving to Figure 3E and so forth, as disclosed [0086] “once the claim type is selected as "Automobile," a series of accident-related questions 308 is displayed to determine if the user is at the scene of the accident”);
serving, by the web server and to the mobile electronic device, and utilizing the graphical user interface generation rules, the accident analysis webpage, wherein the accident analysis webpage comprises (i) instructions requesting that the mobile electronic device be utilized to capture an image of an insurance card (See Figure 4B which requests user’s information, with the option “Capture information from Insurance Card”, as disclosed [0088] “All of these options provide for capturing of an image of a document or corresponding object with the information so that the user does not have to manually enter it or write it down”), and 
(ii) a first command to automatically activate a camera of the mobile electronic device (When the user chooses the option “capture information from insurance card”, as shown in Figure 4C, the camera of the device is automatically activated);
receiving, by the web server and from the mobile electronic device, and in response to the serving of the accident analysis webpage, the image of the insurance card (See Figure 4G which discloses “send hint coordinates along with image to server”);
identifying, by the electronic processing server and utilizing the optical character recognition rules applied to the image of the insurance card, an insurance policy Figure 4H which fills the information, such as the policy number, obtained from the captured image of the insurance card, as disclosed [0090] “In FIG. 4H, a menu screen 418 pops up and prefills the fields needed to complete the user information that was obtained from the document image”);
serving, by the web server and to the mobile electronic device, and utilizing the graphical user interface generation rules, an insurance policy details confirmation page, wherein the insurance policy details confirmation page comprises a pre-filled drop-down menu populated with at least one of the listing of insured vehicles on the insurance policy (See Figure 4I which displays a list of vehicles as disclosed [0090] “FIG. 4I is a selection screen 420 which is displayed if it is determined that two different vehicles are listed on the Automobile Insurance Card (AIC)”);
receiving, by the web server and from the mobile electronic device, and in response to the serving of the insurance policy details confirmation page, (i) an indication of a selection of an option from the at least one of the listing of insured vehicles on the insurance policy and the listing of drivers on the insurance policy (See Figure 4J which displays that “Your Information” has been submitted, as disclosed [0090] “In FIG. 4J, a check box 422 is displayed next to the menu 402 listing "Your Information" as an indication that this information has been submitted”); and (ii) an indication of a verification of the contact information for the insurance policy ([0090] “In FIG. 4J, a check box 422 is displayed next to the menu 402 listing "Your Information" as an indication that this information has been submitted”);
and accepting the verification of the contact information for the insurance policy as an access credential for at least one of the (i) accident visual documentation rules, (ii) accident recorded statement rules, and (iii) accident diagram rules (See Figure 2 – Step 214, as disclosed [0084] “Once the information extracted from the captured images and obtained from the user and mobile device is collected, the application on the mobile device determines whether all of the needed information has been obtained and whether the claim is ready to be submitted in step S214. This step may also involve displaying all of the information to the user to verify everything about the claim before it is submitted”).

Strange may not explicitly disclose, but Sumcad discloses
a non-transitory memory device in communication with the plurality of data processing units and storing (ii) text-to-speech conversion rules ([0037] “As such, the telematics unit 14 may be operatively associated with a text-to-speech engine 41 that converts the text of an incoming text message into an audible format. Converting may be accomplished by the text-to-speech engine 41, which utilizes one or more data translation algorithms to translate or otherwise convert the digital signals of the text (which is in the form of phonetic data) into an audible, human-understandable form”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize text-to-speech conversion as in Sumcad in the system executing the method of Strange with the motivation of offering to [0002-0003] enable the user to engage in other activities, such as receiving texts while driving, to allow safer environment as taught by Sumcad over that of Strange.

Strange may not explicitly disclose, but Schultz discloses:
Figure 5, as disclosed [0024] “Accounts: When the producer selects one of the accounts, e.g. John Q Public, device 100 retrieves the information from database 160 (FIG. 1) or database 130 (FIG. 2) or from the copy of database 130 via a web method call. Device 100 then displays a list of information related to that account and various other options from which the producer may select (e.g. Contacts 410, Vehicles 440, Drivers 450)”); and
serving, by the web server and to the mobile electronic device, and utilizing the graphical user interface generation rules, an insurance policy details confirmation page, wherein the insurance policy details confirmation page comprises a pre-filled drop-down menu populated with at least one of the listing of insured vehicles on the insurance policy and the listing of drivers on the insurance policy ([0025] “If the producer selects Vehicles 440, device 100 downloads the information from database 160 (FIG. 1) or database 130 (FIG. 2) or from the copy of database 130 and interface 140 respectively displays a list of insured vehicles owned or leased by John Q Public. If the producer selects Drivers 450, device 100 downloads the information from database 160 (FIG. 1) or database 130 (FIG. 2) or from the copy of database 130 and interface 140 displays a list of drivers associated with the various insured vehicles John Q Public”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize identifying the insurance policy and providing a pre-filled menu of listed Schultz in the system executing the method of Strange with the motivation of offering to [0004] “provide an improved system which provides access in real-time, or substantially real-time, to CRM information” as taught by Schultz over that of Strange.

Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Sumcad and in view of Schultz, in further view of Davis et al. (U.S. 10719966).

	As per claim 6, Strange may not explicitly disclose, but Davis teaches the system of claim 1, wherein the instructions, when executed by the plurality of data processing units, further result in:
	serving, after the accepting and by the web server and to the mobile electronic device, and utilizing the graphical user interface generation rules, an accident diagram webpage, wherein the accident diagram webpage comprises (i) instructions requesting that the mobile electronic device be utilized to construct a diagram of the accident scene in accordance with the accident diagram rules, and (ii) a map-based diagram tool comprising a pre-loaded geo-referenced map of the accident scene and at least one GUI vector drawing tool (See Figure 3 which is an augmented reality representation of the accident scene, which the scene can be constructed by user interface, as disclosed [Col 13 Lines 57-65] “FIG. 3 illustrates a first example user interface 300 comprising an augmented reality representation of a real world accident scene in the form of an accident site 310. The user interface may comprise the accident site 310 and an object list 320. The user interface may be generated by an augmented reality visualization application/device 210, a user device 220, and/or both in concert as part of the accident re-creation system 200. The generated user interface may be displayed to a user via display interface 227”);
	receiving, by the web server and from the mobile electronic device via the GUI vector drawing tool, and in response to the serving of the accident diagram webpage, a first vector input defining (a) a first location on the map and (b) a first direction on the map (See Figure 4 wherein the scene includes the street names and the direction of the cars).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize augmented reality accident scene creation as in Davis in the system executing the method of Strange with the motivation of offering to provide [Col 1 Lines 48-50] “improved approaches to processing insurance claims in response to a vehicle accident” as taught by Davis over that of Strange.

	As per claim 7, Strange may not explicitly disclose, but Davis teaches the system of claim 6, wherein the accident diagram webpage further comprises (iii) a common GUI object selection tool (See Figure 3 which includes object list 320), and wherein the instructions, when executed by the plurality of data processing units, further result in:
	receiving, by the web server and from the mobile electronic device via the GUI object selection tool, and in response to the serving of the accident diagram webpage, a first GUI object selection input defining (a) a first one of a plurality of available GUI ([Col 14 Lines 6-11] “A user may use the object list 320 with premade animations and icon to insert important objects involve in the accident to help rebuild the scene. The user may use a drag and drop feature on the display interface 227 from the object list 320 to the accident site 310”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize augmented reality accident scene creation as in Davis in the system executing the method of Strange with the motivation of offering to provide [Col 1 Lines 48-50] “improved approaches to processing insurance claims in response to a vehicle accident” as taught by Davis over that of Strange.

	As per claim 12, Strange may not explicitly disclose, but Davis teaches the system of claim 6, wherein the instructions, when executed by the plurality of data processing units, further result in:
	generating, utilizing the first vector input, a virtual accident scene model (See Figure 5 which displays the 3D augmented reality representation of the created accident scene);
	and calculating, based on the virtual accident scene model and stored virtual accident scene analysis rules, a virtual result of the accident ([Col 16 Lines 1-3] “At step 630, the system may generate and display (or cause to be displayed) a user interface comprising a replay and video of the updated and final augmented reality accident scene”). 
Davis in the system executing the method of Strange with the motivation of offering to provide [Col 1 Lines 48-50] “improved approaches to processing insurance claims in response to a vehicle accident” as taught by Davis over that of Strange.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Sumcad and in view of Schultz, in further view of Davis, and in further view of Sprang et al. (U.S. 2004/0239691).

	As per claim 8, Davis may not explicitly disclose, but Sprang teaches the system of claim 7, wherein the instructions, when executed by the plurality of data processing units, further result in:
	calculating a difference between the first and second locations on the map; and determining, by applying stored proximity threshold rules, that the first and second locations on the map are within a predetermined proximity threshold (See Figure 1B displaying the “snap” guides once the object has moved within the proximity threshold, as disclosed [0023] “A user has selected the object 102 and moved the object 102 downward within the snap threshold of horizontal guides 110 and 112 associated with the top and the horizontal-middle, respectively, of the objects 104 and 106, so horizontal guide lines 110 and 112 are visibly displayed”, which is obvious that a calculation is performed to determine the difference of the distance between the two objects, and a proximity threshold is used to determine the snap guideline). 
Sprang in the system executing the method of Davis with the motivation of offering to provide [0003-0007] advantages of guide or grid lines to avoid visual clutter which may distract the user from seeing objects to manipulate and edit as taught by Sprang over that of Davis.

	As per claim 9, Davis may not explicitly disclose, but Sprang teaches the system of claim 8, wherein the instructions, when executed by the plurality of data processing units, further result in:
	creating, based on the determining that the first and second locations on the map are within a predetermined proximity threshold, a spatial data relationship between the first direction on the map and the first one of the plurality of available GUI objects ([0023] “When the object 102 being moved comes into alignment with another object 104, 106, or 108 guides appear. For example, when the object being moved 102 comes into alignment with object 104, guides 110 and 112 are displayed. Similarly, guides 110 and 112 are also displayed when the object 102 comes into alignment with another object such as object 106. The display of guides indicates that a particular alignment has occurred between two or more objects” which the snapping alignment is the spatial relationship between the objects). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize snapping alignment of objects as in Sprang in the system executing the method of Davis with the motivation of offering to provide [0003-0007] advantages of Sprang over that of Davis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Sumcad and in view of Schultz, in further view of Davis, and in further view of Hu et al. (U.S. 2017/0344127).

As per claim 10, Davis may not explicitly disclose, but Hu teaches the system of claim 6, wherein the instructions, when executed by the plurality of data processing units, further result in:
	identifying, within the pre-loaded geo-referenced map of the accident scene, a subset of areas that correspond to locations of vehicle travel ([0093] “At 606, the detection engine 212 may recognize one of more of the physical interface object(s) 120 as a visually quantified object and/or a visually unquantified object based on the comparisons …”);
	determining that the first location on the map falls outside of the subset of areas that correspond to locations of vehicle travel ([0096] “For example, if an executed set of commands would move a target virtual object 122 into an area determined to be out of bounds, …”);
	and transmitting, after the determining that the first location on the map falls outside of the subset of areas that correspond to locations of vehicle travel and to the mobile electronic device, instructions indicating that the first vector input fails to correspond to the subset of areas of the that correspond to locations of vehicle travel in ([0096] “For example, if an executed set of commands would move a target virtual object 122 into an area determined to be out of bounds, then the activity application(s) 214 may cause the virtual scene to present an indication that the set of commands are improper”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize quantifying objects to determine “out of bounds” for placed objects as in Hu in the system executing the method of Davis with the motivation of offering to provide [0006] “a flexible, portable, highly-responsive, and practical, tangible programming platform” as taught by Hu over that of Davis.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Sumcad and in view of Schultz, in further view of Davis, and in further view of FARO Global Customer Service, (“FARO Reality Crash Reconstruction Instructional Overview”, 30 June 2017, https://youtu.be/Kgeal8PHfQI), hereinafter FARO. 

	As per claim 11, Davis may not explicitly disclose, but FARO teaches the system of claim 6, wherein the instructions, when executed by the plurality of data processing units, further result in:
	identifying, within the pre-loaded geo-referenced map of the accident scene, at least one characteristic of vehicle travel for a subset of areas that correspond to locations of vehicle travel (See starting around [06:52] and onward, the addition for [07:45]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	determining that the first direction of the first vector input conflicts with the at least one characteristic of vehicle travel for the subset of areas that correspond to locations of vehicle travel; and transmitting, after the determining that the first direction of the first vector input conflicts with the at least one characteristic of vehicle travel for the subset of areas that correspond to locations of vehicle travel and to the mobile electronic device, instructions indicating that the first vector input conflicts with the at least one characteristic of vehicle travel for the subset of areas that correspond to locations of vehicle travel (See around [07:00] to [07:04] wherein if the vehicle’s direction and velocity input conflicts, the simulator provides a warning indicating “One or more velocities is Negative …” and “PDOF’s are not collinear you may have an error in the momentum configuration …”). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to include adding and altering the direction and vector input of the vehicle objects in the accident simulator as taught by FARO in the system of Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Sumcad and in view of Schultz, in further view of Davis, and in further view of Seth et al. (U.S. 2019/0244301).

As per claim 13, Davis may not explicitly disclose, but Seth teaches the system of claim 12, wherein the calculating of the virtual result of the accident, comprises:
	computing, based on mathematical analysis of the virtual accident scene, an estimated extent of damage incurred during the accident; and computing, based on the estimated extent of damage incurred, an estimated cost of repair ([0048] “In some embodiments, the method 400 may comprise calculating (e.g., by the electronic processing device) an accident result, at 416. Based on the analysis at 412 and/or the virtual accident scene generated at 414, for example, one or more rules and/or logic routines may be applied to determine (i) which party (or parties) is responsible for the accident (e.g., causation), (ii) contributing factors to the accident (e.g., weather, brake failure, excessive speed, poor visibility, poor road design/layout, obstacle locations, etc.), (iii) how much damage has been done to various vehicles and/or objects due to the accident (e.g., a monetary and/or other quantitative metric)” wherein monetary estimate of the damage (e.g. estimated cost of repair) may be included in the result, as disclosed [0049] “In the case that the result comprises a listing of damaged parts and/or a monetary estimate of damage …”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize virtual accident results as in Seth in the system executing the method of Davis with the motivation of offering to [0011-0014] reduce claim processing lag times and the likelihood of losing important details descriptive of the accident as taught by Seth over that of Davis.

As per claim 14, Davis may not explicitly disclose, but Seth teaches the system of claim 13, wherein the calculating of the virtual result of the accident, further comprises:
	computing, based on the estimated cost of repair and stored information descriptive of the insurance policy, an estimated claim coverage amount ([0048] “…and/or (iv) how much should be paid for an insurance claim based upon the accident event (e.g., based upon insurance policy parameters, causation results, logical claim analysis rules, etc.)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize virtual accident results as in Seth in the system executing the method of Davis with the motivation of offering to [0011-0014] reduce claim processing lag times and the likelihood of losing important details descriptive of the accident as taught by Seth over that of Davis.

	As per claim 15, Davis may not explicitly disclose, but Seth teaches the system of claim 12, wherein the calculating of the virtual result of the accident, comprises:
	computing, based on mathematical analysis of the virtual accident scene, a likelihood of a particular vehicle operator being at fault ([0048] “one or more rules and/or logic routines may be applied to determine (i) which party (or parties) is responsible for the accident (e.g., causation)” see also [0049] “In the case that the accident result comprises a determination and/or quantification of accident causation or fault …”).
Seth in the system executing the method of Davis with the motivation of offering to [0011-0014] reduce claim processing lag times and the likelihood of losing important details descriptive of the accident as taught by Seth over that of Davis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Friedman et al. (U.S. 10255639) discloses systems and methods for retrieving insurance information of an insurance customer at a mobile device.
Josephson (U.S. 2017/0139556) discloses systems, interfaces, and methods for implementing the systems and interfaces includes selection attractive movement as the selection protocol, where a selection object is used to discriminate between selectable objects and attract a target object toward the selection objects, where the direction and speed of the motion controls, discriminates, attracts, and activates the selected objects.
Brandmaier et al. (U.S. 8712893) discloses systems and methods for an automated system for analyzing damage to process claims associated with an insured item, such as a vehicle.
Hignite et al. (U.S. 2013/0138267) discloses systems, methods and devices to generate an indication or signal by an indicator device of a vehicle that is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697